       Case 2:17-cv-01110-SPL Document 96 Filed 04/12/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8    Timothy Bell,                              )    No. CV-17-01110-PHX-SPL
                                                 )
 9                                               )
                        Plaintiff,               )    ORDER
10    vs.                                        )
                                                 )
11                                               )
      TopGolf USA Riverwalk LLC, et. al.,        )
12                                               )
                        Defendants.              )
13                                               )
                                                 )
14
15          On April 14, 2017, Plaintiff brought a complaint alleging that Defendants failed to
16   pay him minimum wage for certain hours worked as required by the Fair Labor Standards
17   Act, 29 U.S.C. §§ 203, 206 (“FLSA”), among other claims. (Doc. 1) The parties have
18   notified the Court that they have reached a final settlement that resolves this action and
19   have filed a joint motion requesting that the Court approve their settlement agreement. See
20   Juvera v. Salcido, 2013 WL 6628039, at 3 (D. Ariz. Dec. 17, 2013); Lynn’s Food Stores,
21   Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982); Seminiano v. Xyris Enter., Inc., 602
22   Fed. App’x. 682, 683 (9th Cir. 2015) (unpublished). Having considered the parties’ filings
23   and finding that the settlement agreement represents a fair and reasonable resolution of a
24   bona fide dispute under the FLSA,
25          IT IS ORDERED:
26          1.   That the parties’ Joint Motion to Approve Settlement of Claims Under the Fair
27   Labor Standards Act and to Enter Agreed Final Judgement (Doc. 91) is granted;
28          2.   That the Court approves the parties’ Confidential Compromise and Settlement
       Case 2:17-cv-01110-SPL Document 96 Filed 04/12/19 Page 2 of 2




 1   Agreement and Release (Doc. 91-1, Ex. A) and the Addendum to Confidential
 2   Compromise and Settlement Agreement and Release (Doc. 91-2, Ex. B);
 3         3.   That this action is dismissed with prejudice, with each party to bear its own
 4   attorneys’ fees, costs and expenses, except as expressly provided in the Confidential
 5   Compromise and Settlement Agreement and Release (Doc. 91-1, Ex. A); and
 6         4.   That the Clerk of Court shall terminate this case and enter judgment
 7   accordingly.
 8              Dated this 8th day of April, 2019.
 9
10
                                                     Honorable Steven P. Logan
11                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
